Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A1/A2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.

Claim Objections
Claims 1-6 are objected to because of the following informalities: claim 1, line 3 recites “tubular member” but should be revised as “tubular support member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-9, 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,835,933. Although the claims at issue are not identical, they are not patentably distinct from each other because they both contain the material limitations relating to the tubular support member, the driving and driven member and their securement with the tubular support member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klika (US 8,337,172) in view of Craig (US 6,935,642).
Claim 1:  Klika discloses a portable pressure washer (Figs. 1-5) comprising a tubular support member (134) comprising a plurality of bends (Fig. 1, e.g., note bends at top of 134); wherein the tubular member comprises first and second bends defining a handle portion (Fig. 1, e.g., note bends at top of 134) and two support members extending away from the handle portion (note 116/130); a driving member (238) and a driven member (214), wherein the driving member comprises an engine or a motor (Fig. 2), and the driven member comprises a pump (Fig. 2); wherein the driving member and 
Claim 6:  Klika and Craig teach the previous limitations.  Klika further discloses that the driving member comprises an engine (238) that extends upwardly from the tubular support member and the pump (214) extends downwardly from the tubular support member.
Claims 2, 7-8, 12-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klika (US 8,337,172) in view of Craig (US 6,935,642) and in further view of Klika (US 8,794,209).
Claim 2:  Klika and Craig teach the previous limitations.  Klika ‘172, while disclosing the frame made up of a network of tubular beams which network would include an adjacently situated first tubular member and second tubular member, does 
Claims 7-8:  Klika discloses a portable pressure washer (Figs. 1-5) comprising a first/second tubular member (note right/left side of 134) comprising a pair of bends (Fig. 1, e.g., note bends at top of 134) defining a handle portion (Fig. 1, e.g., note bends at top of 134) and two support members extending away from the handle portion (note 116/130); wherein the second tubular member comprises a horizontally extending support member (note 132); a driving member (238) and a driven member (214), wherein the driving member comprises an engine or a motor (Fig. 2), and the driven member comprises a pump (Fig. 2); wherein the driving member and the driven member are secured to and extend from the tubular support member (as worded, the driving member and driven member are, as a unit, secured to the tubular support member via 150 and each component extends away from the plane of the horizontal tubular member, either upwardly or downwardly); and wherein the driving member and the driven member are in communication (via 260/226) and are secured to the tubular support member by fasteners (Fig. 5, note fasteners depicted upon 520) but is not explicit about the fasteners extend through the tubular support member.  However, Craig teaches a tubular frame arrangement in which its fasteners extend through an 
Claim 12:  Klika ‘172, Craig ‘642, and Klika ‘209 teach the previous limitations.  Klika ‘172 further discloses that the driving member comprises an engine (238) that extends upwardly from the tubular support member and the pump (214) extends downwardly from the tubular support member.
Claims 13-14:  Klika discloses a portable pressure washer (Figs. 1-5) comprising a first/second tubular member (top/bottom portions of frame 134/132) comprising a pair of bends (Fig. 1, e.g., note bends at top of 134) defining a handle portion (Fig. 1, e.g., note bends at top of 134) and two support members extending away from the handle portion (note 116/130); wherein the second tubular member comprises a plurality of bends to provide an arcuate support member/horizontal support member (132) provided at a height above a ground surface; a driving member (238) and a driven member (214), 
Claim 18:  Klika ‘172, Craig ‘642, and Klika ‘209 teach the previous limitations.  Klika ‘172 further discloses that the driving member comprises an engine (238) that extends upwardly from the tubular support member and the pump (214) extends downwardly from the tubular support member.
Claim 20:  Klika ‘172, Craig ‘642, and Klika ‘209 teach the previous limitations.  Klika ‘172 further discloses a plurality of feet (Fig. 1, note feet at bottom of frame) operable to reduce vibration of the device in operation.
Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klika (US 8,337,172) in view of Craig (US 6,935,642) and Klika (US 8,794,209) and in further view of Nelson (US 5,272,609).
Claims 3, 9 and 15:  Klika ‘172, Craig ‘642, and Klika ‘209 teach the previous limitations.  Klika’s second tubular member appears proximate to the wheel’s axle but is silent about the second tubular member being welded to an axle member which extends between a first wheel and a second wheel.  However, Nelson teaches a wheeled unit using a tubular frame (note 40/42/43) of which a tubular member (40) is welded (via 65, see col. 5, lines 52-55) to an axle (64) member which extends between a first wheel and a second wheel (see Figures 2, 5, note wheels 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to join Klika’s tubular member with an associated axle member like that taught by Nelson, so as to simplify later assembly with fewer individual pieces or reduce the reliance upon additional fasteners.
Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klika (US 8,337,172) in view of Craig (US 6,935,642) and Klika (US 8,794,209) and Nelson (US 5,272,609) and in further view of Saxton (US 8,910,885).
Claims 5, 11 and 17:  Klika ‘172, Craig ‘642, Klika ‘209 and Nelson teach the previous limitations.  While Klika ‘172, as modified by Nelson, does not teach that the second tubular member is secured to the axle member by at least one fastener, assembly/joint practices in which fasteners are used in addition to welding is well known, as evidenced by Saxton (see col. 1, lines 30-31, in which components are held together by “welds and threaded fasteners”).  It would have been obvious before the effective filing date of the invention to a skilled artisan to provide welds and fasteners into the apparatus of Klika as taught by Saxton to create a redundant connection to prevent separation in case one of the welds/fasteners fails.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klika (US 8,337,172) in view of Craig (US 6,935,642) and Klika (US 8,794,209) and in further view of Craig (US20060076779).
Claim 19:  Klika ‘172, Craig ‘642, and Klika ‘209 teach the previous limitations.  Klika ‘172 does not disclose that the handle portion comprises a hinge that renders the handle portion rotatable.  However, Craig ‘779 teaches a frame in which the handle portion comprises a hinge that renders the handle portion rotatable (see Fig. 6).  It would have been obvious before the effective filing date of the invention to a skilled artisan to provide a hinge as taught by Craig ‘779 into the apparatus of Klika ‘172 as it allows the apparatus to be made more compact for storage purposes.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746